                                        NUNCPROTUNC
 1   Peter Strojnik (Sr.),                    5/17/21                May 18 2021
     7847 N. Central Ave.
 2   Phoenix, Arizona 85020
                                                                         s/ Julieo
 3   602-524-6602
     ps@strojnik.com
 4
 5                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
                                                        Case No: 19-cv-2210 BAS MSB
 7
 8    PETER STROJNIK,                                   MOTION FOR ORDER TO SHOW
                                                             CAUSE REGARDING MR.
 9                                        Plaintiff,        STILLMAN'S CLAIM FOR
10                                                           ATTORNEYS' FEES FOR
                                                        $20,995.00 WHEN HE HAD A FLAT
11                         vs.                           FEE AGREEMENT FOR $2,500.00
12    VILLAGE 1017 CORONADO, INC. DBA
13    HOTEL MARISOL CORONADO

14
15                                      Defendant.

16          In his Declaration of Philip H. Stillman in support of motion for attorney's fees,
17   Dkt. at 17-2, Mr. Stillman attaches as Exhibit 4 the invoice dated Jun 30, 2020, in which
18   he claims that his client is obligated to pay him $20,995.00 in hourly fees at a rate of $500

19   per hour. He supports this representation by a detailed invoice sent to the client showing

20   the hourly fee and the number of hours spent on the case. The invoice is addressed to John
     Murphy, 1017 Park Place, Coronado, CA 92118. Mr. Stillman claimed entitlement to fees
21
     pursuant to this invoice. He represented to the Court under the penalty of perjury that the
22
     invoice is a valid and subsisting bill to Mr. Murphy. It was this invoice that fonned the
23
     basis of Mr. Stillman's request for attorney's fees and the ultimate judgment for fees.
24
            On May 12, 2021, Plaintiff received credible information that Mr. Stillman does
25
     not charge his ADA clients hourly. As a partner with California's Hotel and Lodging
26
27
28
 1   Association ("CHLA"), Mr. Stillman's services are advertise on CHLA's website at a flat
2    rate 1 :
3

4
                   • .Serial drive,cby/call-in lawsuits have substantially increased over recent years
5                    Wlth plaintiffs alleging yariations of several ADA violatlons,
                   • Recent lawsuits have centered on:
6
                         • Website compliance (no accessibility cfescriptiott; ~o room desmrlption;
 7                         no ability to res!irve accessible rooms) and
 8                       • Hearing impairment {failure to provide TTY's or assistive list!ining
                           dElvices.)
 9
                   • A handful .of attotneys and plaintiffs are the primary source of these
10                   complai,!'lts,
                    • Through CHLA's partnership with Stillman & Associates, CHIA members
11
                      who. have. been sued for Unruh Act or ADA claims can hire Phlllp Stillman
12                    for a fh1t legal fee to defend them In the case.

13   CHLA's website also discloses that Mr. Stillman's flat fee is $2,500 under the heading
14   "ADA Protection Program": 2

15       ADA Lawsuit Protection Program
16       CHlA o.ffers.a legal sµpport program for memqers who are victims of serial drive-by lawsuits thatallege
17       vio~tions of:the Ametil::ans with Disabilities Act, our members who have been sued for Unruh Act or
18       ADA Claims now .can hire CHlA's preferrecl attorney, Who specializes in ADA lawsuits, ftir a flat legal f~e of
19       $2,500'!' pertlalmto. defend them, dramatically less than the legal fees members otherwise would incur
         to defend such cases. Join CHLAto utilize tllis valuable pmgram, lfyo!i have any questions on this
20
         rrrogram. or how to join CHlA and utilize our ADA Lawsuit Proted!on Program, rrlease
21
         email Sandra@calodgl11g;com or complete the form below.
22
23
24   https://www.google.com/search?g=%22THROUGH+CHLA%27S+PARTNERSHIP+ WI
     TH+STILLMAN%22&safe=active&rlz= 1C 1SOJL enUS 780US 780&sxsrf=ALeKk03ui
25   pP4Lw79 6iPzRgYZehZOV9AkO%3Al 620945929107 &ei=CaydYKKGBrLj9AORm Y
     OoBA&ot;=%22THROUGH+CHLA%27S+PARTNERSHIP+WITH+STILLMAN%22
26   &gs lcp= gdnd3Mtd216EAruOghEKsCMgUIIRCrAjIFCCEOgwl6BwgAEEcOsAM
     6BAJ:jECdO31ZYt3pgpgkBa wAngAgAGoAY gB AKSAOMxLjKYAOCgAOGgA
27   Odn 3Mtd216yAEiwAEB&sclient=gws-
28   wiz&ved=0ahUKEwjirreS3sfwAhWyMX0KHZHMAEUO4dUDCA4
     2
         https ://calodging.com/resources/member-resources/ada-resources

                                                            2
 1          Contrary to his "parentship" arrangement with CHLA, Mr. Stillman represented to
2    the Court that Defendant actually incurred $20,995.00 in hourly fees. This representation

3    is blatantly false. The client incurred fees in the amount of$2,500.00. Since Mr. Stillman's

4    Declaration, Dkt. at 17-2, is made under oath, Plaintiff respectfully request that the Court

 5   issue an Order to Show Cause to Mr. Stillman to:
            1. Produce all partnership information between him and CHLA; and
 6
            2. Produce the fee agreement under which he claims fees at the rate of $500.00 per
 7
               hour; and
 8
            3. The payment check(s) from his client on this matter.
 9
            RESPECTFULLY SUBMITTED this 13 th day of May, 2021.
10
                                                 PETER STROJNIK
11

12

13
     Mailed to the Court this 13 th day of May, 202.
14
     Copy emailed to Philip Stillman this day.
15
     END
16

17

18
19

20

21

22
23
24
25

26
27

28


                                                 3
                                                                                                                                                                  _c;
                                                                                                                                                                      \
·- P·eter-Stiojnik
   7847 N. Central Avenue   ·•;'t   ·,                               PHOENIX AZ   ,852.
                                '
                                                                             "'';    '              .

   Phoenix,
      '   -
            AZ 85020                                        .                                 -~
                                                           14 MAY 2021 PM 4                                    L



                                                                                                                                                                          !/


                                                                                                                        ;n
                                                                                                                   ;:a~~ ~
                                            Clerk of the Court
                                                                                                                   m ;;~
                                                                                                                   C") ~g
                                                                                                                               -<
                                                                                                                                -
                                                                                                                                                                          I
                                                                                                                   m ~~         ~                                         I
                                           United Sates district Court                                             -tii¾ ~
                                                                                                                   <
                                                                                                                   m  n,, =
                                                                                                                        ~~
                                                                                                                                ~

                                           Southern District of California                                         P""I >a
                                                                                                                        Cc.
                                                                                                                   '-' ;g~
                                                                                                                                -

                                           333 West Broadway, Ste 420                                                   ~
                                                                                                                        >

                                           San Diego, California 92101
            ,t;~--'--               92.j._~ -:::iSOE:2()    'l,, l l'w I, i l•I il, IJ •1/ 1J,' "l t,;,J, u l I, 11111 IIj ,j J,, 1II11 •1 •I•

                                                                                                                                                                . ~.,.,




                                                                                                                                                        -
                                                                                                                                          - -·-··-~~..... ...



                                                                                                                                           i!~?-.:
                                                                                                        ·,,:
                                                                                   '!
                                                                                   ~"?"
                                                                                                    tt, ~--
                                                                                   -,. _ ;,.-1tJ ;rs/f's,.
